DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
The examiner acknowledges the applicant’s submission dated 9/21/2020.  At this point claims 1-16 and18-21 are pending.  Claims 1, 18 and 20 have been amended, claim 21 has been added and claim 17 has been canceled.

Reasons for Allowance
	The prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure (see MPEP 707.05(c)):
	The prior art of record cited throughout teaches various examples for generating/deleting/purging/etc. snapshots/snapshot volume families and maintaining various counts/values.  Particularly, a number of prior art references of record teach a facility for snapshot space accounting for a storage system. The facility enables users to quickly and easily determine the amount of storage space that would be released or recovered if a snapshot were to be purged. The facility may work in conjunction with, or as part of, a snapshot service. The facility maintains an expiration data structure and a count data structure and uses these data structures in implementing the disclosed snapshot space accounting techniques. The expiration data structure represents the life (see U.S. Patent No. 9,753,932); actual amounts of physical storage currently devoted to a (“warranted”) snapshot; changes in volume; etc. (see U.S. Patent. Pub. 2014/0156956).
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1, 18 and 20, while the prior art of record teaches various mechanisms of tracking/maintaining various counts/values for general space accounting relating to snapshots, other than Applicant’s own related application(s) (for example, see App. 16/176,482), there is not an obvious reason to, in combination, maintain a first count representing an amount of physical storage space allocated to a plurality of data volumes in a family based on the number of data pages written to the respective data volumes; maintain a second count representing a second amount of physical storage space allocated to the plurality of data volumes in the volume family, corresponding to the amount of physical space owned by the volume family; for each snapshot volume in a branch (within the volume family), maintain a third count representing a third amount 
Because claims depend directly or indirectly on the above claim(s), they are considered allowable for at least the same or similar reasons noted above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
(a) Status of Claims in the Application
Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.
Subject Matter Considered Allowable 
Claims 1-16 and 18-21 are allowable.
	(b) Directions of Future Correspondences

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137